In the order appealed from, the plaintiffs motion, which the appellant opposed, was denied. While the appellant challenges certain factual statements set forth in the order, it is not aggrieved by these statements {see CPLR 5511; Pennsylvania Gen. Ins. Co. v Austin Powder Co., 68 NY2d 465, 472-473 [1986]; Parochial Bus Sys. v Board of Educ. of City ofN.Y., 60 NY2d 539, 544-545 [1983]; Sirius Am. Ins. Co. v Vigo Constr. Corp., 48 AD3d 450, 451-452 [2008]). The appellant’s remaining contentions relate to parts of the order which were issued sua sponte. No appeal lies as of right from an order which does not decide a motion made on notice (see CFLR 5701 [a] [2]), and we decline to grant leave to appeal. Skelos, J.E, Dickerson, Lott and Roman, JJ., concur.